 1   McGREGOR W. SCOTT
     United States Attorney
 2   JESSICA A. MASSEY
     KIMBERLY A. SANCHEZ
 3   Assistant United States Attorney
     2500 Tulare Street, Suite 4401
 4   Fresno, CA 93721
     Telephone: (559) 497-4000
 5   Facsimile: (559) 497-4099

 6
     Attorneys for Plaintiff
 7   United States of America

 8

 9

10                              UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12
      UNITED STATES OF AMERICA,                        No. 1:18-CR-00069 LJO
13                                                         1:18-CR-00070 LJO
                                    Plaintiff,
14
                             v.
15                                                   STIPULATION TO SET A CHANGE OF PLEA
      SAMUEL DELACRUZ,
                                                     HEARING AND VACATE JURY TRIAL DATE
16
                                   Defendant.
17

18
            IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
19
     Attorney, represented by Jessica A. Massey, and Kimberly A. Sanchez, Assistant U.S. Attorneys,
20
     and Robert Lamanuzzi, attorney for the defendant, that the jury trial set for December 11, 2019,
21
     before the Honorable Lawrence J. O’Neill, Chief U.S. District Court Judge, be vacated and that a
22
     change of plea hearing be set for December 2, 2019. The parties have executed and filed a plea
23
     agreement in this matter.
24
            The parties further request the Court to enter an Order finding that the "ends of justice"
25
     served by a continuance outweigh the interest of the public and the defendant in a speedy trial,
26
     ///
27
     ///
28
                                                       1
 1   and that the delay through December 2, 2019, is excluded from the Act's time limits pursuant to
 2   18 U.S.C. § 3161(h)(7)(A).
 3

 4

 5   Dated: November 22, 2019                             Respectfully submitted,
 6                                                        McGREGOR W. SCOTT
                                                          United States Attorney
 7
                                                 By       /s/ Jessica A. Massey
 8                                                        JESSICA A. MASSEY
                                                          Assistant U.S. Attorney
 9
                                                          /s/ Kimberly A. Sanchez
10                                                        KIMBERLY A. SANCHEZ
                                                          Assistant U.S. Attorney
11

12   Dated: November 22, 2019                             /s/ Robert Lamanuzzi
                                                          ROBERT LAMANUZZI
13                                                        Attorney for Defendant
14

15

16   IT IS SO ORDERED.
17
        Dated:    November 26, 2019                        /s/ Lawrence J. O’Neill _____
18                                               UNITED STATES CHIEF DISTRICT JUDGE

19

20

21

22

23

24

25

26

27

28
                                                      2
